DETAILED ACTION
Application 15/623220, “Nanofibers Decorated with Nanoparticles and Methods of Their Manufacture”, was filed on 6/14/17 and claims priority from a provisional application filed on 6/14/16. 
This Office Action on the merits is in response to communication filed on 12/24/20.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 12/24/20 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Yoshikawa teaches heat treatment steps starting from 500°C, while Nagata teaches heat treatment steps of over 300°C.  These temperature ranges are much higher than the “at most 140°C”, as claimed.  Therefore, Neither of Yoshikawa and Nagata can cure the deficiency of Shao with respect to the In response, the claimed limitation only requires “heating to at most 140°C” in the alternative.  In other words, the limitation of the quoted clause can be met by any one of stirring, heating to at most 140°C, and application of humidified air.  Therefore, the cited art which teaches “stirring” is not required to teach stirring at 140°C and the high temperature heating/stirring step of the prior art is readable on applicant’s invention as claimed.  

There is no indication in the combination teaching of the cited art that the nanofibers were heated at 500 to 750°C, they would retain the structures and properties of nanofibers with catalytic particles on the surface.  In response, with respect to claim 7, the art rejection only proposes to modify Shao by performing the high temperature step of Shao (e.g. paragraph [0059]) to further include stirring for the benefit of improving efficiency and uniformity.  There is no evidence to support an argument that adding such a stirring step would disrupt the processes, i.e. carbonization and nucleation, that Shao teaches to occur during the high temperature heat treatment.  Therefore, the presumption would be that the carbonization and nucleation steps would be retained, and improvements in efficiency and/or uniformity would be added.  As described in MPEP 716.01(c), the arguments of counsel cannot take the place of evidence in the record. 

At the bottom of page 10, applicant summarizes by arguing that “[o]ne ne of ordinary skill in the art would have not made nanofibers with nanoparticles nucleated on the surfaces via passive process including natural drying or active process including stirring, heating to at most 140 °C, and applying humidified air as described in the present application.”  In response, this argument is not commensurate in scope with applicant’s invention as claimed, which only “at least one of” stirring, heating to at most 140 °C, and applying humidified air.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11-14 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819), Nagata (US 2009/0142253) and Yoshikawa (US 2016/0111711).
Regarding claim 7, Shao teaches a method of preparing a nanostructured material (Figure 1, paragraph [0027]) comprising: preparing a single-phase solution comprising a polymeric material, a solute, and at least one solvent (paragraph [0042]); extracting polymeric nanofibers from the solution (paragraph [0051]), wherein the polymeric nanofibers have solute disposed at least one of the surface or interior of the nanofiber (drying step of paragraph [0054] suggests residual solution present on the 
Claim 7 as amended on 4/20/20 further requires that “the solute does not catalyze the polymeric material”.  Shao teaches a fibrous material including solute particles, which are catalyst/catalytic materials (abstract); however, the catalyst materials of Shao are catalytic in the sense that they facilitate electrochemical reaction of fuel cells or batteries (paragraph [0003]).  These catalytic materials do not “catalyze the polymeric material”, and are therefore readable on the solute material of claim 7.  
It is noted that applicant argues that in the claimed process, “[t]here is no chemical conversion, such as catalyzing, to form polymer nanofibers by the nanoparticle solute” (4/20/20 remarks at page 8), thereby suggesting that “the solute does not catalyze the polymeric material” means that the solute should not facilitate a chemical conversion of the polymeric material.  The chemical conversion of the Shao curing step is instead facilitated by increased temperatures as described in paragraph [0058-0059].

Regarding the 12/24/20 amendment, Shao teaches a curing step which facilitates nucleation, which is also a high temperature carbonization step (paragraph [0059]), but does not appear to teach wherein the nucleation occurs via either a passive process wherein the nucleation occurs via natural drying, or an active process wherein the nucleation occurs when at least one of stirring, heating to at most 140°C, and humidified air is applied. 

In the analogous art of materials processing, Nagata teaches that high-temperature/carbonizing heat treatment may be carried out by stirring a carbonizable material using a rotary kiln during heating for the benefit of ensuring an efficient and uniform treatment (paragraph [0050, 0091, 0080]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to perform the curing step of Shao by an active process such as that claimed for the benefit of ensuring efficient and uniform processing as taught by Yoshikawa and/or Nagata.

Regarding claim 9, Shao remains as applied to claim 7.  Shao further teaches wherein the solute is a salt (paragraph [0042]).

Regarding claim 11, Shao remains as applied to claim 7.  Shao further teaches wherein the polymeric material is selected from the group consisting of PMMA, PEG, PVP and PVA (paragraph [0046]).

Regarding claim 12, Shao remains as applied to claim 7.  Shao further teaches the method comprising varying the concentration of polymeric material in the solution to control the nanoparticle size and the density of nanoparticles disposed on the nanofiber. (Paragraphs [0040, 0049] described controlling [varying] concentration of catalytic 

Regarding claims 13 and 14, Shao remains as applied to claim 11.  Shao further teaches wherein the polymeric material is PVA (paragraph [0046]) or PVP (“polyvinylpyrolidone” of paragraph [0046] interpreted to be PVP), but does not appear to teach wherein the concentration of polymeric material in the solution varies from 25-45 mg/L for PVP as in claim 13, or 15-30 mg/mL for PVA as in claim 14
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed concentration range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.

Regarding claim 18, Shao remains as applied to claim 7.  Shao further teaches a heat treatment conducted between 100 and 500°C to solidify [stabilize] the polymeric material (paragraph [0057]) on a substrate (implied by paragraphs [0051, 0054, 0062, 0076] which require some form of substrate to hold the forming article during 
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed temperature range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.
Moreover, Shao does teach the heat treatment temperature of stabilization/solidification being a result-effective variable and/or having a preferred temperature range of 100 to 500°C (paragraph [0057]), suggesting a range which appears to overlap the claimed range.  A prima facie case of obviousness exists for the optimization of a known result-effective variable through routine experimentation (MPEP 2144.05 II), and for cases when the range disclosed by the prior art overlaps the claimed range (MPEP 2144.05 I).  Accordingly, the claimed invention is found to be unpatentable for being prima facie obvious in view of the teachings of the cited art.

Regarding claim 19, Shao remains as applied to claim 7.  Shao further teaches wherein the polymeric nanofibers are extracted using a process selected from the group consisting of electrospinning and meltblowing (paragraph [0051]).

Regarding claim 20, Shao remains as applied to claim 7.  Shao further teaches interweaving a plurality of solidified nanofibers together (paragraphs [0022-0023]).  
Note that “interweaving” is NOT interpreted to require a woven structure, but instead may include production of tangled structures wherein the fibers may be woven or nonwoven.  As to this broadest reasonable interpretation, consider Ito (US 2011/0262834) which lies in the analogous art of fuel cell manufacture and describes production of a porous structure from fibers, the structure being “a non-woven fabric with interweaved or sintered metal fibers” (see paragraph [0042]), thereby clarifying that “interweaved does not imply a woven structure.  


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819), Nagata (US 2009/0142253), Yoshikawa (US 2016/0111711) and Yoon (US 2013/0280603).
Regarding claim 13, Shao remains as applied to claim 11.  Shao does not appear to teach wherein the polymeric material is PVP* and the concentration of polymeric material in the solution varies from 25-45 mg/mL.
In the fuel cell art, Yoon teaches PVP as a polymeric material used to form a fibrous composite (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Shao by utilizing PVP as the polymer material used to form the fiber since this material is taught as effective for substantially the same purpose as the polymers suggested by Shao at [0046].  Such a modification merely 
*It is noted that Shao does teach the polymeric material being “polyvinylpyrolidone” at paragraph [0046].  However, Shao does not refer to polyvinylpyrolidone as “PVP” and applicant’s description refers to PVP as being “polyvinylpyrrolidone”, with two r’s instead of one.  Accordingly, Yoon is relied on to teach polyvinylpyrrolidone as the PVP in this rejection.
As to the requirement that the concentration of polymeric material in the solution varies from 25-45 mg/mL, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed concentration range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.


Claims 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819), Nagata (US 2009/0142253), Yoshikawa (US 2016/0111711) and Papendrew (US 2017/0149068).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao-Horn (US 2006/0019819), Nagata (US 2009/0142253), Yoshikawa (US 2016/0111711) and Papendrew (US 2017/0149068) and Yoon (US 2013/0280603).
Regarding claim 10, Shao remains as applied to claim 9.  Shao does not appear to teach wherein the salt is CDP.
In the fuel cell art, Papandrew teaches CDP [cesium dihydrogen phosphate] as a catalyst component for an electrode of a solid acid fuel cell (paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Shao by utilizing CDP as the metal salt for the benefit of configuring the electrode to be functional for solid acid fuel cell applications as taught by Papendraw.  

Regarding claim 15-17, the cited art remains as applied to claim 7 or 10 and further teaches the polymeric material being PVP or PVA as described in the rejection of claim 13 and 14, respectively.  The cited art does not explicitly teach wherein the concentration of solute in the solution varies from 30-50 mg/mL.
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, there is no showing that the claimed concentration range is critical or otherwise provides patentable significance to distinguish the claimed invention from the teaching/suggestion of the prior art; therefore, the claimed invention is found to be prima facie obvious.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723